Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 2, 2017                                                                                           Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154242 & (57)(58)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 154242
                                                                     COA: 326660
                                                                     Washtenaw CC: 14-000322-FH
  ROGAN EDWARD LAMPE,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration and the final motion to add
  new issues are GRANTED. The application for leave to appeal the June 23, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 2, 2017
         s0424
                                                                                Clerk